Citation Nr: 0922845	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  08-06 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Propriety of the rating reduction from 30 percent to 
noncompensable for migraine headaches.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 2000 to August 
2001. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the RO 
in Lincoln, Nebraska, which implemented a reduction of the 30 
percent rating for the Veteran's service-connected migraine 
headaches to noncompensable, effective September 1, 2007.  
Subsequently, the RO issued a June 2008 statement of the case 
(SOC) restoring the 30 percent rating.  

The Board emphasizes that a claim for restoration of a 
disability rating is completely separate from a claim 
entitlement to an increased disability rating.  A restoration 
claim involves a determination as to whether a reduction in 
disability rating initiated by the RO was appropriate, 
whereas an increased rating claim is initiated by the veteran 
and concerns his or her disagreement with the disability 
rating assigned to a service-connected disability.  These 
claims require application of distinctive procedural 
requirements, burdens of proof and law and regulations.  In 
this case, the Veteran has not filed a claim seeking an 
increased rating for his service-connected migraine 
headaches.  The only issue on appeal before the Board is the 
propriety of the rating reduction from 30 percent to 
noncompensable for migraine headaches.

FINDING OF FACT

By way of an SOC dated in June 2008, the RO restored a 30 
percent disability rating for migraine headaches.


CONCLUSION OF LAW

There remains no justiciable case or controversy on the issue 
of the propriety of the rating reduction from 30 percent to 
noncompensable, effective September 1, 2007, for migraine 
headaches; the appeal is dismissed.  38 U.S.C.A. §§ 511, 
7104, 7105 (West 2002); 38 C.F.R. § 20.101 (2008).
REASONS AND BASES FOR FINDING AND CONCLUSION

In March 2002, an RO rating decision granted service 
connection for migraine headaches and assigned a 30 percent 
disability rating.  Subsequently, a June 2004 rating decision 
proposed to reduce the evaluation to noncompensable because 
the Veteran had failed to report for an examination of his 
migraine headaches in May 2004.  A February 2005 rating 
decision implemented such a reduction.  Thereafter, a new 
examination was scheduled for July 2005, and the Veteran 
reported for this examination.  An August 2005 rating 
decision restored the 30 percent rating as of the date of the 
prior reduction.  In March 2007, a rating decision again 
proposed to reduce the evaluation from 30 percent to 
noncompensable because the Veteran failed to report for a 
scheduled VA examination.  The reduction to a noncompensable 
evaluation was implemented in a June 2007 rating decision.  
The Veteran filed a notice of disagreement in November 2007, 
and he was subsequently evaluated at a January 2008 VA 
examination.  The RO then issued a February 2008 SOC 
restoring the previous 30 percent evaluation for migraine 
headaches to the date service connection was established, 
August 21, 2001.  

As a result of the RO action in restoring the 30 percent 
schedular rating, the only issue on appeal, the propriety of 
the rating reduction from 30 percent to noncompensable for 
migraine headaches, has been resolved and therefore renders 
moot the administrative claim on appeal to the Board.  As 
such, there is no longer a question or controversy remaining 
in this case.  38 C.F.R. § 3.4 (2006).


ORDER

As the 30 percent rating for migraine headaches has been 
restored, the appeal is dismissed.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


